Citation Nr: 0822338	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-14 275A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2. Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction, to include 
as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in Muskogee, Oklahoma, which granted service 
connection for PTSD and assigned a 50 percent disability 
rating, and a December 2005 rating decision, which denied 
service connection for CAD to include as secondary to PTSD.


FINDINGS OF FACT

1. The veteran's PTSD has been manifested by the following: 
anger, sleep impairment, nightmares, panic attacks, social 
isolation, depression, anxiety, hypervigilance, and 
occasional suicidal ideation without plan. 

2. The preponderance of the evidence does not establish that 
the veteran's heart condition had its onset in service or 
manifested within one year of service separation, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The veteran's CAD was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, and it is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim for 
service connection for CAD, a letter dated in October 2004 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for CAD, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, prior to the initial adjudication of the 
veteran's PTSD claim, a letter dated in July 2004 fully 
satisfied the duty to notify provisions for that claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  In this 
case, the veteran's PTSD claim was granted, a disability 
rating and effective date assigned, in a September 2005 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Accordingly, the Board concludes that any 
error in failing to provide adequate pre-adjudicative notice 
for the PTSD claim was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in March 2006 to 
obtain an opinion as to whether his heart condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

For increased rating claims, the duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran appropriate VA psychiatric 
examinations in August 2005 and April 2006 for his PTSD.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected PTSD since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2005 and 2006 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran seeks an increased rating for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
For the reasons that follow, the Board finds that a higher 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2007).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 



The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 46.  A 
score of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV at 47.  A score of 41-50 illustrates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

The veteran's level of impairment is well-documented in the 
claims file.  At his most recent April 2006 VA examination, 
he was assigned a GAF score of 65.  The veteran had 
previously been assigned a GAF score of 49 at his August 2005 
VA examination.  VA examination and VA mental health 
treatment reports show that the veteran goes through periods 
of feeling depressed and that he exhibits anxiety.  He 
suffers from sleep impairment and has nightmares 3 to 4 times 
a month.  See VA examination report, April 2006.  The veteran 
gets startled by loud noises and experiences panic attacks 
when he goes out in public.  See VA examination report, April 
2006; VA treatment notes, June 2005.  He has longstanding 
problems with anger and impulse control, but has learned to 
exercise better control over his temper.  See VA examination 
reports, August 2005 and April 2006; VA treatment notes, 
April 2005 and September 2005.  The veteran reported at the 
April 2006 VA examination that in the past he has heard 
voices that told him to do bad things when no one was around.  
He is still somewhat paranoid in that he thinks people are 
trying to get him or take advantage of him all the time.  
Both VA examination reports indicate that the veteran 
occasionally has suicidal ideation without plan, and that he 
has had homicidal ideation in the past.  He has, however, 
denied suicidal and homicidal ideations at most of his VA 
mental health treatment sessions in 2004 and 2005.  In terms 
of family relationships, the veteran has been married for 
over twenty-five years and has two children in their twenties 
from this marriage.  See VA examination report, April 2006.  
His relationships with his wife and children are now fairly 
good.  See VA examination report, August 2005.  They have 
improved since he went into treatment.  See VA examination 
report, April 2006.  Prior to being in treatment, his 
children reportedly avoided him because of his temper.  See 
id.  The extent of the veteran's social relationships is 
attending church.  See id.  He has no other contact with 
friends or siblings, and he tries to avoids crowds.  See id.; 
VA treatment notes, June 2005 and September 2005.  The 
veteran indicated at his August 2005 VA examination that he 
is retired.  

Based on all of the medical evidence of record, the veteran's 
symptomatology is not productive of severe or total 
impairment sufficient to warrant an increased rating.  At his 
August 2005 and April 2006 VA examinations, the veteran was 
found to be oriented times three.  He was pleasant and 
cooperative and made occasional eye contact during the 
evaluation.  His thinking was logical, and he did not exhibit 
any blocking, circumstantiality, tangentiality, 
perseveration, flight of ideas, looseness of association or 
intellectual impoverishment.  See VA examination report, 
August 2005.  His speech was of normal rate and volume, and 
he had a good vocabulary and good expressive skills.  See VA 
examination report, August 2005.  Although the veteran was 
assigned a GAF score of 49 at his August 2005 VA examination, 
the Board finds the documented findings to be more 
representative of moderate, as opposed to serious, symptoms.  
See DSM-IV at 46-47.  The veteran does not have occupational 
and social impairment with deficiencies in most areas so as 
to support a 70 percent rating.  See 38 C.F.R. § 4.130, DC 
9411.  In fact, he does not exhibit any of the following 
symptoms: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; and neglect of personal 
appearance and hygiene.  See id.  As noted above, the veteran 
denied thoughts of suicide at most of his mental health 
treatment sessions.  Notwithstanding the fact that there is 
some indication that the veteran exhibits one of the symptoms 
listed for the 70 percent rating criteria, that is, suicidal 
ideation, the Board finds that the veteran's overall level of 
occupational and social impairment is more appropriately 
represented by a 50 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, the medical evidence does 
not support a higher rating of 70 percent or 100 percent 
under DC 9411  

The Board acknowledges the veteran's contention that he 
deserves a higher rating for his PTSD.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding the severity of his disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his PTSD.

The Board has considered the rule of Hart, supra.  The 
evidence does not show that the veteran's symptoms have risen 
to the level for a rating in excess of 50 percent at any time 
during the period on appeal.  Therefore, the Board concludes 
that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that the 
veteran is appropriately compensated for his PTSD with an 
evaluation of 50 percent.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD.  See Gilbert, 1 Vet. App. at 53.  

III. Service Connection

The veteran contends he has CAD to include as secondary to 
PTSD as a result of active service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including cardiovascular-renal disease, when it is manifested 
to a compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington, 19 Vet. App. at 368.  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu, 2 
Vet. App. 492.

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current diagnosis of CAD.  
VA and private treatment records show that the veteran has 
been diagnosed with and has been receiving treatment for CAD.  
His diagnosis of CAD status post stent placement, in stable 
condition, was confirmed at the March 2006 VA examination.  
Thus, the Board finds that the veteran has presented medical 
evidence of a current disability, thereby satisfying the 
first element of service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Service medical records are 
negative for a heart condition upon entrance examination in 
May 1966.  The September 1969 separation examination report 
was likewise negative for any heart problems.  A sick call 
report dated in September 1966, however, shows that the 
veteran complained that, at times, he felt weak and could not 
remember things.  He also complained that he had difficulty 
understanding things when people were talking to him even 
though he was looking directly at the person.  The veteran 
stated that these conditions existed prior to enlistment.  

Although there is no indication that these complaints had 
anything to do with a heart problem, a January 2006 statement 
from Dr. G.A.R. raises the possibility that the symptoms 
complained of on the veteran's September 1966 sick call 
report might be related to the veteran's current heart 
disease.  Accordingly, the veteran was given VA examination 
to obtain an opinion as to the relation between the sick call 
report and the veteran's heart condition.  In response, the 
examiner gave the opinion that she would be resorting to mere 
speculation if she were to indicate whether or not the 
complaint of weakness and memory loss shown in his September 
1966 sick call complaint was the beginning of his coronary 
condition.  

The Board also notes that there is no evidence that the 
veteran's heart condition had it's onset within one year of 
service separation.  The earliest evidence of post-service 
treatment is in 1977 at the Warren Clinic.  At that time, the 
veteran's heart was found to be of normal size.  

Given that there is no competent medical evidence linking the 
September 1966 sick call report to the current heart 
condition that any evidence of record suggesting such a 
connection is entirely speculative, and that there is no 
evidence that any heart problems manifested within one year 
of discharge, the claim for service connection for CAD on a 
direct basis must fail.  

The Board will now consider whether service connection for 
CAD can be established as secondary to his service-connected 
PTSD.  See 38 C.F.R. § 3.310(a).  

The veteran was afforded a VA examination in March 2006, as 
mentioned above, to evaluate the current nature and etiology 
of his heart condition.  The Board finds the examination 
report to be comprehensive and sufficient in addressing the 
matter of nexus.  The report reflects a thorough review of 
the claims file, including medical records, and provides 
detailed findings.  A chest x-ray, EKG and echocardiogram 
were performed.  Following a physical examination and a 
review of the test results, the examiner gave the opinion 
that the veteran's heart condition -- myocardial infarction 
with stent placement is most likely secondary to the risk 
factors for his heart disease, such as positive family 
history of hypertension and heart disease, history of tobacco 
smoking, and hyperlipidemia, and is not likely due to his 
PTSD.  

The record contains statements from Dr. W.E.G. dated in 
February 2005 and December 2005 indicating that the veteran 
suffered a myocardial infarction resulting in coronary stents 
in 2000.  In the February 2005 statement, it was noted that 
the veteran has a long history of anxiety, stress and 
aggressive behavior which dates back to service.  Dr. W.E.G. 
stated that these symptoms could have been a factor in the 
veteran's pervious myocardial infarction.  In the December 
2005 statement, it was noted that the veteran has had a 
history of depression and aggressive behavior.  In this 
regard, Dr. W.E.G. gave the opinion that the veteran's 
previous history of PTSD was a contributing factor for his 
CAD.  

Following a thorough review of the medical evidence of 
record, the Board finds the March 2006 VA examination report 
to be more probative than the statements of Dr. W.E.G.  There 
is no indication that Dr. W.E.G. had an opportunity to review 
the claims file prior to rendering his opinions.  
Additionally, his opinions did not take into account the 
veteran's risk factors for heart disease.  The March 2006 VA 
examination report, however, reflects a review of the claims 
file, accounts for the veteran's risk factors, and provides a 
thorough rationale for the opinion rendered.  As this report 
gave the opinion that the veteran's heart condition was not 
secondary to PTSD, the Board finds that CAD is not 
proximately due to, or the result of, a service-connected 
disease or injury.  Accordingly, secondary service connection 
for CAD is not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for CAD.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
disabling for PTSD is denied. 

Entitlement to service connection for CAD, status post 
myocardial infarction, to include as secondary to PTSD is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


